DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 2, 8, 14, 18 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.10455582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 12 – 13 of 13, filed 12/01/2020, with respect to Claims 1 – 21 have been fully considered and are persuasive.  The rejection of Claims 1 – 21 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:

 	“wherein the active BWP is of a size NsizeBWP,1  in number of frequency-domain                                                       
resource blocks (RBs); receive, via a downlink control channel, an indication of one or more assigned frequency-domain RBs within the active BWP, wherein the indication of the one or more assigned frequency-domain RBs is encoded with a number of bits, the number being a plurality and being related to a size NsizeBWP,2  of another BWP than the active BWP, wherein the size NsizeBWP,2 is smaller than the size NsizeBWP,1 “ as disclosed in Claim 1. 

 	“wherein the active BWP is of  a size NsizeBWP,1 in number of frequency-domain RBs; receiving, via a downlink control channel, an indication of one or more assigned frequency-domain RBs within the active BWP, wherein the indication of the one or more assigned frequency-domain RBs is encoded with a number of bits, the number being a plurality and being related to a size NsizeBWP,2  of another BWP than the active BWP, wherein the size NsizeBWP,2  is smaller than the size NsizeBWP,1    “ as disclosed in Claim 8. 

 	“wherein the active BWP is of a size NsizeBWP,1  in number of frequency-domain resource blocks (RBs);  select frequency-domain RBs, within the active BWP, to be assigned to the UE; encode an indication of the selected frequency-domain RBs represented by a starting virtual RB, RBstart, and a length of contiguously allocated RBs , using a number of bits, the number being a plurality of bits and being related to a size NsizeBWP,2  another BWP than the active BWP, wherein the size NsizeBWP,2  is smaller than the size NsizeBWP,1    “ as disclosed in Claim 14. 

  	“wherein the active BWP is of a size NsizeBWP,1  in number of frequency-domain RBs; selecting frequency-domain RBs, within the active BWP, to be assigned to the UE; encoding an indication of the selected frequency-domain RBs represented by a starting virtual RB, RBstart, and a length of contiguously allocated RBs, LRBs, using a 
number of bits, the number being a plurality and being related to a size NsizeBWP,2 another BWP than the active BWP, wherein the size NsizeBWP,2 is smaller than the size NsizeBWP,1 “ as disclosed in Claim 18. 

Additionally, all of the further limitations in Claims 2 – 7, 9 – 13, 15 – 17, 19 – 21 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <1Q21::12_14_20 – 02_25_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411